DISCIPLINARY PROCEEDING
HIGGINS, Chief Justice.
The Advisory Committee of The Missouri Bar Administration charged respondent *253with four counts of professional misconduct occurring from 1980 to 1983. The Special Master found the charges supported by the evidence and recommended ninety days suspension. In Count I, the Master found that: Dorsey had neglected a legal matter entrusted to him by his clients in violation of DR 6-101(A)(2) and (3) which resulted in a default judgment being entered against them. The clients attempted to call respondent by telephone at his office over a period of nine months; they were unable to do so because respondent did not accept their calls or failed to return them. Further, respondent did not promptly return the client’s legal papers and documents to them when requested. In Counts II and III, respondent neglected legal matters entrusted to him by his clients in dissolution of marriage proceedings in violation of DR 6-101(A)(2) and (3). In Count IV, respondent neglected a client’s case and further failed to make prompt refund of a portion of the fee paid by the client after agreeing to do so in violation of DR 2-110(A)(3). Respondent did not refund the fee until after the client resorted to an action against him in small claims court.
Respondent offered no evidence of mitigating or aggravating circumstances but attributed the incidents to his “bad office habits,” a lack of proper filing system, and the large volume of work to which he was assigned. He testified before the Master that since the Advisory Committee investigation he has talked with others about improving his office habits. He testified that his filing system has vastly improved and his volume of work has decreased to a more manageable level. He further testified that he returns his clients’ phone calls irrespective of new information on the status of their cases. No further charges have been filed against the respondent since 1983.
There was substantial evidence to support the Master’s findings. Matter of Colson, 632 S.W.2d 470 (Mo. banc 1982). Respondent admits that he failed to correspond with his clients, the Christisens. In the matter of Count I respondent alleged that the Court mailed the notice of the court date to an incorrect address and failed to send notice that the default judgment had been entered. He stated that he did not intentionally fail to carry out his duties to the Christisens. The informant noted that a competent attorney would have known that once the matter had been on a trial docket and was continued to be reset, that the hearing of the case was imminent. Since the respondent had recently moved his office to a new address and problems can occur when mail must be forwarded, an inquiry to the court should have been made. The Christisens sent several letters to respondent requesting information on the status of their case. These letters were not answered. Further, respondent does not dispute that he failed to return his clients’ phone calls. The entry of the default judgment against the Christi-sens concerned the rights to the use of a well necessary for their farm and, therefore, adversely affected their livelihood. On all other counts respondent does not persuasively dispute the Master’s findings but argues that the clients were not harmed by his neglect.
The purpose of disciplinary proceedings is to protect the public and maintain the integrity of the legal profession and the courts. Matter of Bear, 578 S.W.2d 928 (Mo. banc 1979). The informant recommends disbarment; however, this court has held disbarment to be an extreme measure used only in cases where the lawyer “demonstrates an attitude or course of conduct wholly inconsistent with approved professional standards.” Matter of Alpers, 574 S.W.2d 427, 428 (Mo. banc 1978). Unless it is clear that the attorney should never practice law, some other less extreme means of discipline is preferred. In re Sullivan, 494 S.W.2d 329, 334 (Mo. banc 1973). In this case no charges have been filed against respondent in the three years since this proceeding was initiated. Respondent has testified that his office procedure has been reorganized and improved. The neglect of legal matters entrusted to an attorney by his clients is, however, sufficient for disciplinary action. Alpers, 574 S.W.2d at 428. The Master *254recommends a ninety day suspension. Under the facts this disposition is appropriate.
Accordingly, it is ordered that respondent be suspended from the practice of law with leave to apply for reinstatement after the expiration of ninety days from the date of rendition of this decision upon a showing that he is a person of good moral character and fully qualified to be licensed as a member of the Bar.
BILLINGS, DONNELLY, ROBERTSON and RENDLEN, JJ., concur.
BLACKMAR, J., concurs in separate opinion filed.
WELLIVER, J., dissents in separate opinion filed.